United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 28, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-30209
                         Summary Calendar



JOHN A. THOMAS,

                                    Plaintiff-Appellant,

versus

STEVE PRATOR; JOHN SELLS; CADDO CORRECTIONAL CENTER;
LOUISIANA STATE UNIVERSITY MEDICAL CENTER SHREVEPORT;
SERGEANT SEMON; DEPUTY KLINE; DEPUTY EDMONSON; DAVID
REED; LIEUTENANT BRADFORD; SHARON CAMPBELL; J. MARTIN;
KEITH HIGHTOWER; JIM ROBERTS; E.R.T. MCKEEVER; RYAN
DIBLER; DEPUTY JACORBY; LIEUTENANT HARP; JOHN CARTER;
SERGEANT HUGHES; E.R.T. KRAFT; SERGEANT TROUDT; E.R.T.
PACE; M. GAY; DEPUTY DAVIS; DEPUTY MICHELLE; DEPUTY
MIXON; SYLVIA BUSIC, Nurse; J. JACKSON, Nurse,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 5:02-CV-1655
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     John A. Thomas, Louisiana prisoner # 177753, moves to

proceed in forma pauperis (IFP) and for appointment of counsel to

appeal the summary judgment dismissal of his 42 U.S.C. § 1983

suit without prejudice for failure to exhaust administrative


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-30209
                                  -2-

remedies.   By moving for IFP, Thomas is challenging the district

court’s certification that IFP status should not be granted on

appeal because his appeal is not taken in good faith.     See Baugh

v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).   Thomas argues that

he was not required to exhaust prior to filing his civil rights

suit and, in the alternative, that prison officials impeded his

efforts to utilize the prison grievance system by ignoring his

complaints, thereby excusing his failure to exhaust his

constitutional claims.

     Under the Prison Litigation Reform Act (PLRA), Thomas was

required to exhaust his administrative remedies before filing the

instant civil rights suit.    42 U.S.C. § 1997e(a); Wendell v.

Asher, 163 F.3d 887, 890 (5th Cir. 1998).   While we have

recognized that the exhaustion requirement may be excused where

administrative remedies are inadequate because prison officials

ignore or interfere with a prisoner’s pursuit of relief, Holloway

v. Gunnell, 685 F.2d 150, 154 (5th Cir. 1982), the evidence does

not support such a conclusion in Thomas’s case.   The evidence

instead indicates that Thomas violated the grievance policy by

filing multiple grievances during the period of step-one review

and that his abuse of the procedure resulted in a backlog of

unanswered grievances.   As such, the failure to exhaust is not

fairly attributable to an impediment created by prison officials

such that the exhaustion requirement would be excused.      Thomas’s

contention that his placement in restrictive housing limited his
                           No. 05-30209
                                -3-

access to the law library and to the PLRA, thereby impeding his

ability to exhaust, is belied by evidence that he filed multiple

grievances.

     “[N]othing prevents the appellate court from sua sponte

dismissing the case on the merits pursuant to 5TH CIR. R. 42.2

when it is apparent that an appeal would be meritless.”   See

Baugh, 117 F.3d at 202 n.24.   Thomas has failed to show that his

appeal involves nonfrivolous legal issues, and therefore his

appeal is dismissed.

     MOTIONS FOR IFP STATUS AND APPOINTMENT OF COUNSEL DENIED;
APPEAL DISMISSED.